DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 6, claiming a method of controlling operation of a washing appliance along with washing machine thereof, comprising: a user interface displaying an estimated duration of a selected washing program; displaying, separately from the displayed estimated duration of the selected washing program, a degree of ecological impact caused by the selected washing program, wherein the degree of ecological impact indicates a level of resource consumption of the selected washing program; allowing a user to operate the user interface to change the duration of the selected washing program from a first duration to a second duration to adjust the degree of ecological impact, wherein the washing appliance adapts the selected cleaning program to comply with the changed duration, such that the selected program with the second duration achieves a degree of cleanness equal to the selected washing program with the first duration; and controlling the washing appliance to execute the selected cleaning program when complying with the changed duration.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160312396 to Cruickshank et al. (Cruickshank).  Cruickshank teaches a method of controlling operation of a washing appliance along with washing machine thereof, comprising: a user interface displaying an estimated duration of a selected washing program; displaying, separately from the displayed estimated duration of the selected washing program, a degree of ecological impact caused by the selected washing program, wherein the degree of ecological impact indicates a level of resource consumption of the selected washing program; allowing a user to operate the user interface to change the duration of the selected washing program from a first duration to a second duration to adjust the degree of ecological impact; and controlling the washing appliance to execute the selected cleaning program when complying with the changed duration.  Cruickshank does not teach wherein the washing appliance adapts the selected cleaning program to comply with the changed duration, such that the selected program with the second duration achieves a degree of cleanness equal to the selected washing program with the first duration.
The advantage of the current invention over that of Cruickshank is that a requisite degree of cleanness is still achieved wherein the prior art to Cruickshank always requires a tradeoff to be made between energy consumption/duration and quality, to thereby save energy, all while the current invention still achieves the goal of informing a user of the environmental impact thereof.
Since claims 1 and 6 are allowed, claims 2-5 and 7-13 which depend thereon are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711